Lundberg Stratton, J.,
concurring.
Vorys, Sater, Seymour & Pease, L.L.P., Joseph A. Brunetto, and Gina R. Russo, for appellant.
Jim Petro, Attorney General, and Dennis H. Behm, Assistant Attorney General, for appellee Industrial Commission.
Robert Bumgarner, for appellee Thomas Clifford.
Stewart Jaffy & Associates Co., L.P.A., Stewart R. Jaffy, and Marc J. Jaffy, urging affirmance for amicus curiae Ohio AEL-CIO.
Philip J. Fulton Law Office, Philip J. Fulton, and William A. Thorman III, urging affirmance for amicus curiae Ohio Academy of Trial Lawyers.
{¶ 10} I concur in the majority’s decision because it follows what the law allows.
{¶ 11} However, Navistar’s position is a valid one. It seems to be a sound policy to encourage companies to establish on-site physical-therapy facilities for both the convenience of the employees and for cost savings to the employers and the workers’ compensation system. But this court does not set Bureau of Workers’ Compensation policy. Navistar’s issues are more appropriately directed to the legislature. Current law simply applies three tests, which the claimant satisfied. Therefore, I concur in the decision of this court.